W.H. “DUB” ARNOLD, Chief Justice. Appellant Jim Parsappeals tice. granting of summary judgment ousting him from his position on the Board of Trustees of Northwest Arkansas Community College. We reverse and remand the case. Appellant was elected in the 1996 general election to position 3 on the Board of Trustees of Northwest Arkansas Community College (hereinafter referred to as the “Board”) for a six-year term. Parsons was elected “at large” by the combined electorate of the College’s district, that being the voters of the Bentonville school district and of the Rogers school district. Parsons lived within the Rogers school district at the time of his election. Act 1258 of 1997, now codified at Ark. Code Ann. § 6-61-530 (Supp. 1999), was enacted subsequent to the 1996 general election. This Act authorized the Board to apportion its positions within the Bentonville and Rogers school districts according to population, “[beginning with the 1998 election ... so long as all board members are residents and qualified electors of the community college district and the school district....” (Emphasis added.) On May 26, 1998, the Board approved a motion to apportion six of the nine Board positions to the Rogers school district and three positions to the Bentonville school district. Two of the then current Board members lived in Bentonville; the remaining seven members lived in Rogers. Three of the Rogers positions were up for election in 1998. Parsons voted in favor of the apportionment. On June 23, 1998, it was reported that the member who occupied position 5 and who lived in Rogers would give up his seat so that it could be filled by someone from the Bentonville district in the upcoming election. On August 25, 1998, the Board approved a motion which apportioned positions 1, 5, and 9 to Bentonville and positions 2, 3, 4, 6, 7, and 8 to Rogers. Parsons, who held position 3, voted against this motion. Parsons had moved to Bella Vista, which is within the Benton-ville school district, on or about August 9, 1998, although the date of the actual change of residency is unclear from the record. At any rate, Parsons did not inform the Board of his new address prior to August 25, 1998. After Parsons refused to resign from his position on the Board, the State brought an action for declaratory judgment and petition for ouster pursuant to Ark. Code Ann. § 16-118-104 (1987) or for a writ of quo warranto. After a hearing on the State’s motion for summary judgment, the relief requested by the State was granted. The trial court found that Parsons had “disenfranchised” himself by moving his residence from Rogers to Bella Vista (Bentonville district) and was no longer qualified to serve under Ark. Code Ann. § 6-61-530. Rather than interpreting the Act as requiring any apportionment to fit the residency scheme of the presently seated Board members, as the “so long as” language clearly required, the trial court found the Act to be ambiguous, but nevertheless interpreted the Act as requiring Parsons to be a resident of the school district to which his position had been apportioned in the newly created apportionment scheme, even though he was elected to a six-year term prior to the effective date of the Act. Parsons had argued that Act 771 of 1999 amended Ark. Code Ann. § 6-61-530 to make the apportionment process inapplicable to members elected prior to the 1998 election. The trial court found that Act 771 of 1999 did not apply to appellant. For his appeal, appellant contends that the trial court erred in granting summary judgment in favor of the State and seeks reversal as a result; he asserts the following in support of his position: 1) That Act 1258 of 1997 does not apply to a member of the Board of Trustees of Northwest Arkansas Community College who was elected on an “at large” basis in 1996 to a six-year term of office. 2) That Act 771 of 1999 amends Ark. Code Ann. § 6-61-530 to exclude members of the Board of Trustees of Northwest Arkansas Community College who were elected to their positions prior to the 1998 general election from the operation of Act 1258 of 1997. We agree with appellant that the trial court erred in granting summary judgment in favor of the State and hereby reverse the trial court’s ruling. I. Standard of Review  This court recently stated its standard of review for orders of summary judgment: The law is well settled that summary judgment is to be granted by a trial court only when it is clear that there are no genuine issues of material fact to be litigated, and the party is entided to judgment as a matter of law. Wallace v. Broyles, 331 Ark. 58, 961 S.W.2d 712 (1998), supp. opinion on denial of reh’g, 332 Ark. 189 (1998). Once the moving party has established a prima facie entitlement to summary judgment, the opposing party must meet proof with proof and demonstrate the existence of a material issue of fact. Id. On appellate review, this court determines if summary judgment was appropriate based on whether the evidentiary items presented by the moving party in support of the motion leave a material fact unanswered. Id. This court views the evidence in a hght most favorable to the party against whom the motion was filed, resolving all doubts and inferences against the moving party. Id. Our review focuses not only on the pleadings, but also on the affidavits and other documents filed by the parties. Id. Shelton v. Fiser, 340 Ark. 89, 8 S.W.3d 557 (2000). II. Propriety of Summary Judgment  The trial court found that no genuine dispute as to any material fact existed. Inconsistent with this finding, however, the court noted in Footnote 1 of its order granting summary judgment, that the date of the actual change of appellant’s residence was “unclear from the record.” We hold that the effective date of appellant’s residency change is a central issue in this case; as such, if that date is “unclear from the record,” then a genuine issue of material fact obviously existed at the time the trial court considered the State’s motion for summary judgment.  Although appellant did not raise this issue on appeal, we conclude that it must not be overlooked, as the trial court’s inconsistent finding amounts to error as a matter of law. Accordingly, we must hold that the trial court’s ruling granting said motion was in error and must be reversed. Because we have determined that the trial court’s order granting summary judgment must be reversed due to the existence of an unanswered material fact, it is unnecessary for us to reach the appellant’s other points on appeal. Reversed and remanded. Glaze and Brown, JJ., dissent. ÍMBER, J„ concurs.